995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis T. CADDELL, Plaintiff-Appellant,v.Aaron JOHNSON, Secretary, North Carolina Department ofCorrection;  Richard Panek;  Dean Walker;  Richard Jeffries,Director of Nursing at Central Prison;  Steve Hagler;  NurseDaniels;  Randi Pekrun; Joseph Hamilton;  H. A. Rosenfield;J. W. Wade, Central Prison Correctional Officer;  S. Haun,Central Prison Correctional Officer;  J. McLaughlin,Correctional Sergeant, Central Prison;  Gary Dixon,Correctional Administrator of Central Prison, Defendants-Appellees.
No. 91-6662.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 20, 1993Decided:  June 10, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-89-241-CRT-F)
Willis T. Caddell, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Willis T. Caddell appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Caddell v. Johnson, No. CA-89-241-CRT-F (E.D.N.C. Aug. 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED